Citation Nr: 1647907	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right lower extremity neurological disability, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the Veteran's appeal, the RO issued a rating decision in May 2016 awarding a total disability rating based on individual unemployability due to service-connected disability, effective the March 23, 2010 date of claim.  As this decision represents a full grant of the benefit sought on appeal, it is no longer before the Board.

On his December 2011 VA Form 9, Appeal to the Board, the Veteran requested a Board Central Office hearing.  However, he subsequently withdrew his request in an August 2016 written communication.  The Board will accordingly proceed with a decision in this matter.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Neurological impairment of the right lower extremity is not shown by the record.


CONCLUSION OF LAW

Neurological impairment of the right lower extremity was not incurred in or aggravated by service, nor is it due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the August 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained all of the identified and available post-service VA and private treatment records.

The Veteran was also afforded a VA examination in April 2010 pertaining to the claimed right lower extremity disability.  As the examination report reflects review of the Veteran's history, and thorough interview and examination of the Veteran, the Board finds it adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for radiculopathy of the right lower extremity, as he believes that this disability is due to or aggravated by his service-connected lumbar spine disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), which includes other organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed right lower extremity radiculopathy.  While the Veteran reported low back pain in June 1967, he denied transmission into the legs, and was assessed with only lumbosacral strain at that time.  In September 1967, the Veteran was again seen for complaint of back pain with no sciatic radiation.  The lower extremities were noted to be normal on October 1967 discharge examination. 

Following discharge from service, on VA examination in January 1968, the Veteran continued to endorse low back pain.  The examiner noted a normal gait, no muscular sensory impairment, and normal reflexes.  Straight leg raising was positive on the right.  No neuropathology was indicated.
	
On VA examination in May 1973, the Veteran reported low back pain with radiation into both legs.  Objectively, deep tendon reflects and pulses were intact bilaterally.  Straight leg raising was limited to 30 degrees.

Private treatment records include a November 1999 report noting that straight leg raising was positive, but neurological examination including motor, sensory, and reflex examination was normal.  The Veteran was afforded an x-ray for clinical indication of pain and radiculopathy, at which time discogenic disease at L4-5 and L5-S1 was observed.  Further evaluation of disc herniation by magnetic resonance imaging (MRI) scan was clinically indicated.

A December 1999 MRI revealed primarily facet arthropathy and osteoarthritis at numerous levels, with no evidence of a disc herniation.

In January 2000, the Veteran was assessed with left L5 radiculitis and left S1 joint dysfunction.

In August 2001, the Veteran reported low back pain with occasional numbness and weakness into the right leg.  

An October 2001 report indicates that the Veteran underwent lumbar spine MRI for report of back and leg pain.  An impression of degenerative changes and disc bulges at L5-S1 and in the right neural foramen at L4-L5 was noted.

On VA QTC examination in April 2010, the Veteran reported pain and weakness of the spine and leg.  The pain travelled down the leg.  He was not receiving any treatment for the condition.  Examination of the spine revealed no evidence of radiating pain on movement.  Muscle tone was normal.  Straight leg raising was positive bilaterally.  Lasegue's sign was negative.  There was no atrophy in the limbs.  There was no motor weakness.  Sensory examination revealed impaired sensory function in the left anterior lower thigh, left lateral leg and left lateral foot, L5 and S1.  Reflexes were 2+ bilaterally.  The lower extremities showed no signs of pathologic reflexes and normal cutaneous reflexes.  The examiner indicated that there were signs of intervertebral disc syndrome with the most likely peripheral nerve involved being the sciatic nerve.  The examiner diagnosed intervertebral disc syndrome with degenerative arthritic changes, with left side sciatic nerve involvement.

On VA treatment in April 2010, pain with bilateral straight leg raise was indicated.  Neurologically, strength was 4/5 for left hip flexion but was otherwise 5/5 for both lower extremities.  He had decreased sensation to light touch in the L2-L4 anterior aspect of the left thigh.  An assessment of lower back pain with focal neurological deficits in the left lower extremity was indicated.

In an August 2010 written statement, the Veteran's wife wrote that she had observed the Veteran's difficulties with his back pain and loss of feeling down both legs.  She noted that, as a result of these disabilities, he was unable to do the simplest of physical activities such as walking, shopping, or even sitting or standing for any length of time.  

The Veteran also wrote in an August 2010 statement that his right foot went partially numb when standing for any length of time.  He endorsed constant pain with numbness and pain radiating down both legs.  

In sum, while the Veteran has reported symptoms of pain, weakness and numbness radiating down the right lower extremity, right lower extremity neuropathy/radiculopathy has not been identified on examination or in treatment records.  His spouse confirms his symptomatology.  While positive straight leg raising has been noted on occasion, all other neurological findings with respect to the right lower extremity have been normal.  There is no clinical diagnosis of chronic right lower extremity radiculopathy by any examiner despite the lay report of symptoms and abnormal findings of positive straight leg raising testing.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service or to service-connected disability.

The Board has considered the Veteran's and his wife's lay statements regarding his symptomatology in the right lower extremity.  As lay persons, the Veteran and his wife are competent to report on that which they have personal knowledge, including symptoms. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F3d. 1372 (2007)).  In any event, the Board places greater probative weight on the findings of the VA examiner who has greater training and expertise than the Veteran in matters of medical diagnosis and etiology, and found only sciatic nerve involvement on the left (for which the Veteran is already service-connected) and not on the right.

As there is no diagnosis of right lower extremity neuropathy disability, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for right lower extremity neurological disability, claimed as secondary to service-connected disability, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


